Citation Nr: 0738217	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a chip fracture, fourth lumbar vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2007, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Residuals of a chip fracture, fourth lumbar vertebra, are 
manifested by no more than limitation of forward flexion to 
58 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a chip fracture of the fourth lumbar 
vertebra have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.40, 4.45 and 4.71a, Diagnostic Codes 5235 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in November 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice regarding these matters was sent to the 
veteran in March 2006.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination. Several VA 
examinations addressing the question at issue are of record. 
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.



Factual Background

The veteran's service medical records reveal treatment for 
low back pain in February 1973 associated with pulling 
supportive equipment.  He stated that he felt something snap 
and experienced immediate low back pain.

He improved with muscle relaxants, bed rest and analgesics.  
There had been recurrence of intermittent low back pain since 
April 1973.  X-rays from April 1973 noted "something wrong" 
in the vertebra.  Final diagnosis was low back pain, chronic, 
probably secondary to old trauma, resulting in chip fracture 
of the anterior superior aspect of the fourth lumbar 
vertebra.

In December 1990 the RO granted service connection for a chip 
fracture of the fourth lumbar vertebra evaluated as 10 
percent disabling under Diagnostic Code 5285 effective from 
January 16, 1990.

A February 1991 VA orthopedic examination report noted as 
medical history that while the veteran was working on an 
airplane in service, he strained his back.  Two months later 
an x-ray showed a compression fracture of L4.

It was noted that over the years the veteran had increasing 
pain and stiffness of the low back.  On occasion he had 
difficulty with heavy lifting and frequent stooping.  He 
reported taking up to eight aspirin a day and on occasion 
visited an orthopedist for his back problem.  One orthopedist 
suggested that he might have discogenic disease.  Impression 
was status post fracture of L4.

In May 1991 the RO granted an increased evaluation of 20 
percent for the chip fracture of the fourth lumbar vertebra.  
The RO noted that the 20 percent rating contemplated the 
addition of 10 percent for evidence of fracture deformity 
under Diagnostic Code 5285 and a 10 percent evaluation based 
on slight limitation of motion with tenderness of the lumbar 
spine under Diagnostic Code 5292.

VA outpatient treatment records show some treatment for low 
back pain in 1996 and 1997.  In March 1997 the veteran 
reported having incurred a compression fracture due to a back 
injury in service.  Also, he reported injuring his low back 
again between 1988 and 1989 at his place of employment.  X-
rays of the lumbosacral spine revealed severe degenerative 
disc disease to include the fourth lumbar vertebra.  Also 
noted was Scheuermann's disease of the anterosuperior end 
plate of L4 which was noted to have been present on a 
previous examination in February 1991.

A July 1997 VA orthopedic examination report noted that the 
veteran was employed with the post office in a clerical 
position.  He had previously lost his job at the post office 
due to difficulty handling his work which involved 
maintaining the processing equipment.  He reported as medical 
history injuring his low back in service while pushing a 
power unit as part of his job as an aircraft mechanic.  He 
noted experiencing severe lumbar pain with a "pop".  He noted 
being treated three times and given pain medication until his 
return to the United States.  X-rays revealed a "chip 
fracture and a disc".  He noted that his last year in the 
service he was placed on limited duty and given physical 
therapy and medication.

The veteran noted that his condition seemed to stabilize.  He 
worked in the Post Office in a position described as 
maintaining mail processing equipment.  The job involved 
occasional heavy pushing, a lot of awkward positions, 
crawling into equipment on his hands and knees and working on 
the steel superstructure.

He noted that he became unable to do his work because of the 
aggravation of his back pain and pure limitation by the back 
pain.  He described the pain as localized in the back with 
radicular symptoms.  He noted that exerting himself produced 
flare-ups of pain with greater limitation of activity.  He 
noted that he had pain almost daily.

On objective examination the veteran's gait and posture were 
described as normal.  There was no scoliosis.  There was 
normal lumbar lordosis.  The musculature of the back was 
normal.  Range of motion revealed normal flexion of 90 
degrees with finger tips reaching to within six inches from 
the floor, backward extension of 20 degrees, rotation to the 
right and left of 45 degrees, and right and left lateral 
flexion of 20 degrees (the examiner noted that such finding 
revealed minus 15 degrees of normal).  Deep tendon reflexes 
in the lower extremities were normal.  There was no muscle 
atrophy in the lower extremities.

The examiner noted that with reference to objective evidence 
of pain on motion, this was difficult to say but the veteran 
certainly appeared to be in pain especially on right and left 
lateral flexion and to some extent with forward flexion 
despite the fact the forward flexion was normal.

Impression was degenerative joint disease of the lumbar spine 
with disc disease and radiculopathy by history, with slow 
progression to more constant pain over the last several 
years.

The examiner noted that there had been some relief in the 
fact that the veteran no longer had to perform the job of 
maintenance of the post office equipment.  He no longer had 
radicular symptoms or nerve root compromise symptoms.  In 
reference to the question of pain, fatigability and weakness, 
the examiner noted that they were present with flare-ups 
mainly induced by inappropriate activity.

The RO granted an increased evaluation of 30 percent for the 
chip fracture of the fourth lumbar vertebra effective April 
4, 1997, date of receipt of the reopened claim.  The RO noted 
that the 30 percent rating contemplated the addition of 10 
percent for demonstrable vertebral fracture deformity and a 
20 percent evaluation contemplated moderate limitation of 
motion of the lumbar spine under Diagnostic Code 5292.

During an October 1998 VA orthopedic examination the veteran 
noted the onset of back pain in 1973.  He was pushing a 2 and 
1/2 ton power unit.  He stated that his back popped and he 
had severe low back pain.  This resolved completely in 1975, 
and he had no further pain at that time.  He stated that he 
only had recurrence of back pain after a postal accident in 
1988 or 1989.  He noted having some right thigh pain with 
both the 1973 incident which completely resolved, and the 
postal accident in the late 1980's.

It was noted that the veteran currently had low back symptoms 
several times per month causing him to miss work.  He wore a 
lumbar belt at work.  Coughing and sneezing occasionally 
caused him sharp pain in the low back.

On objective examination of the thoracolumbar spine it was 
noted that the veteran's gait was normal. Measured range of 
motion of the thoracolumbar spine in degrees was flexion to 
80 degrees, extension to 25 degrees, side bending right to 20 
degrees, and side bending left to 15 degrees with some 
complaint at the terminal degrees of motion.

The impression was that the veteran never had a chip fracture 
of the fourth lumbar vertebra.  It was noted that he had a 
developmental condition, namely Scheuermann's epiphysitis, 
with an appearance that could be mistaken by those not 
familiar with the condition as a chip fracture.  The examiner 
noted that what the veteran had in 1973 was an acute low back 
sprain, muscle and ligament, superimposed on his preexisting 
Scheuermann's epiphysitis which occurred in his preteen and 
teenage years.  The examiner opined that the current 
condition was not due to the in service injury, but rather to 
the postal accident he described in 1988 or 1989, before 
which he was totally asymptomatic between 1975 and 1988 when 
he had the post office accident.

The examiner opined that while degenerative changes of the 
lumbar spine plus Scheuermann's epiphysitis, old, were noted 
on x-ray in 1996, the degenerative disc disease was due to 
either age related changes and or his post office injury, or 
a combination of both as opposed to being due to anything 
service-connected.

The examiner noted that with respect to the various factors 
as they related to the present time due to the post office 
injuries, functional impairment is rated as between mild and 
moderate, and that such could not be quantified in terms of 
degree of additional functional loss, however, due to the 
subjective nature of the factors.

A private medical record from September 2000 indicated that 
the veteran had re-exacerbated his back symptoms with on-the-
job injuries in February and June 2000.  He complained of low 
back pain that radiated into his right lower extremity.  An 
MRI from 1999 revealed diffuse degenerative disease and 
osteophytic ridging and foraminal narrowing bilaterally at 
multiple levels.  The examiner stated that diffuse 
degenerative disease was the cause of the veteran's 
complaints.

A VA clinic note dated April 2002 recounts the veteran's 
history of an accident in 2000.  He was on his hands and 
knees lifting a heavy object and had re-strained his back, 
causing him to miss seven months of work.  He reported pain 
that originated around his belt line and extended to the 
right.  It no longer radiated.  On objective examination, 
there was no point tenderness.  Normal sensation was noted in 
the lower extremities, and there was a normal gait.  The 
examiner indicated that surgery would unlikely be of great 
benefit.

A private medical examiner stated in January 2003 that a 
December 2002 MRI revealed diffuse, fairly severe lumbar 
degenerative disease.  There appeared to be a congenital 
fusion at L2-L3 and significant degenerative disease below 
that level.

A different private medical examiner noted in February 2003 
that the veteran had a lot of issues as far as his back was 
concerned, but it was not entirely clear how much was injury 
related.  The examiner stated that they were obviously 
dealing with psychological issues that might impact the 
outcome of his treatment.

On VA examination in April 2003, the veteran reported a daily 
dull pain to the midline of his lower lumbar area in 
association with stiffness.  He complained of exacerbations 
of back pain when standing, walking, or sitting for prolonged 
periods.  He reported no gait instability, no weakness of the 
lower extremities, and no fatigability throughout his overall 
activities.  He worked part-time at the post office and wore 
a back brace.  In the past year he reported missing five 
weeks of work due to his back disorder.  

On objective examination, his gait was steady and normal.  
Forward flexion was to 45 degrees limited by subjective 
discomfort.  Lateral rotation to the left and to the right 
was past 20 degrees limited by subjective discomfort.  
Degenerative disc and joint disease was established from 
previous radioimaging studies.  It was noted that the veteran 
was neurovascularly intact and had full motor strength of the 
bilateral lower extremities.

A private medical MRI report dated September 2003 revealed 
lumbar spondylosis from L1-L5 with mild narrowing of the 
central canal stenosis secondary to bulging disc at L3-L4 
through L5-S1.  The examiner stated that the veteran had 
severe lumbar neuralgia secondary to multilevel disc bulging 
and spondylosis.

On VA examination in October 2005, he reported being 
discharged from his job at the post office due to his back 
problems.  He stated he lost six and a half weeks of work in 
the previous year because of back pain.  His back pain kept 
him awake at night.  He spent most of each day in bed, and he 
wore a back brace for eight hours a day.  On objective 
examination he had an antalgic gait and used a cane.  Forward 
flexion was to 51 degrees with pain first felt at 32 degrees.  
Backward extension was to 46 degrees.  Right lateral flexion 
was to 24 degrees.  Left lateral flexion was to 19 degrees.  
Rotation was to 32 degrees with pain.  The impression was 
degenerative disk disease and residuals status post 
compression fracture of lumbar spine with anterior wedging.  
In an addendum, the examiner stated he reviewed 
contemporaneous x-rays with a radiologist, and the x-rays 
showed an old chip fracture at L4 rather than signs of 
Scheuermann disease.

On VA examination in June 2006, the examiner reviewed the 
complete claim file.  The veteran reported that he retired 
from the post office in February 2006 and had been fairly 
sedentary.  He continued to wear his back brace.  He reported 
experiencing severe flare-ups each week which created more 
pain and stiffness.  Changes in the weather, overexertion, 
walking, and bending all aggravated his pain.  He said that 
his pain was moderate.

The examiner noted a stooped posture with antalgic gait.  
There was no cervical spine ankylosis.  Part of the 
thoracolumbar spine was ankylosed in flexion.  It was noted 
that the veteran's difficulty walking because of a limited 
line of vision was an indication of unfavorable ankylosis.  
There was no evidence of sacrospinalis.  Forward flexion was 
to 58 degrees.  Extension was to 10 degrees.  Left and right 
lateral flexion was to 30 degrees.  Left and right lateral 
rotation was to 30 degrees.  There was no additional 
limitation of motion on repetitive use of the joints due to 
pain, fatigue, weakness, or lack of endurance.  The examiner 
listed a diagnosis of degenerative disc disease and 
degenerative joint disease of the lumbar spine.

During a personal hearing before the undersigned Veterans Law 
Judge in April 2007, the veteran reported using a cane and 
wearing a back brace prescribed by a physician.  His 
activities were limited because of his pain.  He was most 
comfortable in bed.  He said that he had retired from work a 
year and a half previously, and he was pressured to leave 
because of his back condition.  Before he retired he had 
received a modified assignment due to his back.  Hobbies, 
yard work, housekeeping, and personal hygiene were difficult.  
He said that his problem was the arthritic disc disease.  He 
had previously received physical therapy.  He could not see 
himself returning to work.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

523
5
Vertebral fracture or dislocation
General Rating 
Formula
523
6
Sacroiliac injury and weakness

523
7
Lumbosacral or cervical strain

523
8
Spinal stenosis

523
9
Spondylolisthesis or segmental 
instability

524
0
Ankylosing spondylitis

524
1
Spinal fusion

524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.
General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2007).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Analysis

As a preliminary matter, the Board notes that the veteran's 
previous evaluation of 30 percent for residuals of a chip 
fracture, fourth lumbar vertebra, was assigned in October 
1997.  The criteria for intervertebral disc disease, 38 
C.F.R. § 4.71a, Diagnostic Code 5293, were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
("revised disc regulations").  Further, the remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("revised spinal regulations").  As the veteran filed his 
present claim for an increased rating in January 2005, the 
Board must use the new criteria in evaluating his claim.

Based on the review of the evidence, the Board finds that the 
veteran is currently experiencing a multitude of back 
problems.  VA examinations in October 1998, April 2003, 
October 2005, June 2006, and private medical records from 
2000 through 2003 have all focused on the presence of 
degenerative disc disease and degenerative joint disease as 
the primary diagnosis of the veteran's problems.  In his 
April 2007 personal hearing, the veteran also said that his 
problem was arthritic disc disease.  Unfortunately, none of 
the medical examiners has associated the veteran's presently 
demonstrated degenerative disc disease and degenerative joint 
disease with his active duty service.

The only back disorder that has been adjudicated to be 
connected to the veteran's service is a chip fracture, fourth 
lumbar vertebra.  Consequently, the Board can only establish 
benefits for symptoms associated with the service connected 
chip fracture and not for any other present back disorder.

The Board finds the results of the June 2006 VA examination 
persuasive regarding the residuals of the veteran's service 
connected chip fracture.  The examiner reviewed the claims 
file and all available medical records.  All necessary tests 
were performed, and the examiner provided adequate reasons 
and bases for his opinion.  In the exam, forward flexion was 
to 58 degrees.  Part of the thoracolumbar spine was noted to 
be ankylosed.  There was no evidence of unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine as is required 
for an evaluation in excess of 30 percent.  See 38 C.F.R. 
§ 4.71a (2007).  A higher rating based on functional loss due 
to pain on use or due to flare-ups  under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 for the back disability which is service-
connected is not shown.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Consequently, an evaluation in excess of 30 percent for the 
service-connected residuals of a chip fracture, fourth lumbar 
vertebra, is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
The medical evidence of record demonstrates the veteran's 
employment impairment is due to both service and nonservice-
related disabilities.  The overall evidence of record is not 
indicative of a marked interference with employment related 
solely to this service-connected disorder that would warrant 
an extraschedular evaluation.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.  Therefore, an 
evaluation in excess of 30 percent is not warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.71a (2007).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a chip fracture, fourth lumbar vertebra is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


